Name: Council Decision 2014/293/CFSP of 15 April 2014 on the signing and conclusion of the Agreement between the European Union and the Swiss Confederation on the participation of the Swiss Confederation in the European Union military mission to contribute to the training of the Malian Armed Forces (EUTM Mali)
 Type: Decision
 Subject Matter: European construction;  international affairs;  Africa;  Europe
 Date Published: 2014-05-21

 21.5.2014 EN Official Journal of the European Union L 151/16 COUNCIL DECISION 2014/293/CFSP of 15 April 2014 on the signing and conclusion of the Agreement between the European Union and the Swiss Confederation on the participation of the Swiss Confederation in the European Union military mission to contribute to the training of the Malian Armed Forces (EUTM Mali) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 37 thereof, in conjunction with Article 218(5) and (6) of the Treaty on the Functioning of the European Union, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) Article 8(3) of Council Decision 2013/34/CFSP of 17 January 2013 on a European Union military mission to contribute to the training of the Malian Armed Forces (EUTM Mali) (1) provides that detailed arrangements regarding the participation of third States shall be covered by agreements concluded pursuant to Article 37 of the Treaty on European Union and in accordance with the procedure laid down in Article 218 of the Treaty on the Functioning of the European Union. (2) On 10 February 2014, the Council adopted a Decision authorising the opening of negotiations for a Participation Agreement between the European Union and the Swiss Confederation on the participation of the Swiss Confederation in the European Union military mission to contribute to the training of the Malian armed forces (EUTM Mali), (the Agreement). (3) The Agreement should be approved, HAS ADOPTED THIS DECISION: Article 1 The Agreement between the European Union and the Swiss Confederation on the participation of the Swiss Confederation in the European Union military mission to contribute to the training of the Malian Armed Forces (EUTM Mali) is hereby approved on behalf of the Union. The text of the Agreement is attached to this Decision. Article 2 The President of the Council is hereby authorised to designate the person(s) empowered to sign the Agreement in order to bind the Union. Article 3 This Decision shall enter into force on the date of its adoption. Done at Luxembourg, 15 April 2014. For the Council The President C. ASHTON (1) OJ L 14, 18.1.2013, p. 19.